     Exhibit 10.40
RESIGNATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
1. Victor Viegas (“Executive”) is employed by Immersion Corporation (the
“Company”) as its President and Chief Executive Officer. Executive and the
Company are parties to an Amended and Restated Employment Agreement of
December 1, 2007 (the “Employment Agreement”). Executive has now decided to
resign from his employment with the Company. It is the Company’s desire to
provide Executive with certain benefits that he would not otherwise be entitled
to receive upon his resignation and to resolve any claims that Executive has or
may have against the Company. Accordingly, Executive and the Company agree as
set forth below. This Agreement will become effective on the eighth day after it
is signed by Executive (the “Effective Date”), provided that Executive has not
revoked this Agreement (by email notice to LPeter@immersion.com) prior to that
date.
2. (a) Except as provided in the second sentence of this Paragraph, Executive
hereby resigns from his employment, and from any positions that he holds as an
officer or manager, with the Company and any positions that he holds as an
officer, manager or director with respect to any of its subsidiaries, with all
such resignations effective as of April 28, 2008 (the “Resignation Date”).
Executive and the Company agree that following the Resignation Date, Executive
shall remain the Chairman and a member of the Company’s Board of Directors (the
“Board”). (b) Upon the Company’s request, Executive shall execute any documents
reasonably required to give effect to any of the resignations described in the
first sentence of this Paragraph.
3. During the period between the Resignation Date and May 30, 2008, Executive
will make himself available to assist the Company’s new Chief Executive Officer
in any manner requested by the Company or the new Chief Executive Officer,
including, the orderly transition of Executive’s duties, the transfer of
information relevant to the Company’s business and/or customers, and attendance
at Company or customer meetings.
4. The Company will provide Executive with the following after the Effective
Date:
          (a) Subject to Executive’s compliance with Sections 2(b), 3, 8, 9 and
10 of this Agreement, during the period between the Resignation Date and May 30,
2009, the Company will continue to pay Executive his base salary at his final
base salary rate as of the Resignation Date; such salary continuation payments
will be made in equal monthly installments on or about the 15th day of each
month, and will be subject to applicable withholding;
          (b) Subject to Executive’s compliance with Sections 2(b), 3, 8, 9 and
10 of this Agreement, in the event that Executive elects to obtain continued
group health insurance coverage in accordance with federal law (COBRA) following
the Resignation Date, the Company will pay the premiums for such coverage
through the earlier of May 30, 2009, or the date on which Executive first
obtains other group health insurance coverage; thereafter, Executive may elect
to purchase continued group health insurance coverage at his own expense in
accordance with COBRA;
          (c) during the period in which he continues to serve as a member of
the Board, Executive will be allowed to retain and/or continue to use, so long
as such use is reasonable and

1



--------------------------------------------------------------------------------



 



appropriate, (i) the laptop personal computer previously provided to Executive
by the Company, (ii) Executive’s Company email address, and (iii) Executive’s
Company telephone extension;
          (d) during the period in which he continues to serve as a member of
the Board, Executive will be entitled to receive the accelerated stock option
vesting described in Section 7(a) of the Employment Agreement upon a “Change of
Control” (as that term is defined in Section 8 of the Employment Agreement);
          (e) with respect to any unvested stock options previously granted to
Executive by the Company, all such options will continue vesting during the
period in which Executive continues to serve as a member of the Board;
Executive’s unvested stock options will stop vesting on the date that he ceases
to serve as a member of the Board, and Executive shall have a period of six
months following the date on which he ceases to serve as a member of the Board
(but in no event beyond the term of the applicable option) in which to exercise
his right to purchase any of his vested stock options; except as modified by
this subparagraph and subparagraph (d), Executive’s Company stock options shall
continue to be subject to the terms and conditions of the applicable stock
option plans and agreements, which agreements, as amended herein, shall remain
in full force and effect notwithstanding any other term of this Agreement to the
contrary; and
          (f) to the extent that other Company executives earn incentive
payments under such plans for FY 2008, Executive will be paid a prorated
incentive payment under his FY 2008 Executive Incentive Plan (the “Plan”); such
incentive payment will be calculated in accordance with the terms of the Plan,
will be prorated based upon the number of days Executive is employed by the
Company during FY 2008, and will be paid to Executive at the same time that such
incentive payments are paid to other Company executives.
Upon receipt by Executive of his regular pay check for the pay period ending on
the Resignation Date together with payment for                 vacation time,
Executive acknowledges that he has been paid all wages and accrued, unused
vacation/paid time off that Executive earned during his employment with the
Company except for that under Section 4(f) above. Executive understands and
acknowledges that he shall not be entitled to any payments or benefits from the
Company other than those expressly set forth in this Paragraph 4. So long as
Executive continues to serve on the Company’s Board of Directors, beginning on
July 1, 2009, Executive shall be entitled to receive all compensation benefits
provided to non-employee members of the Board of Directors.
5. Executive and his successors release the Company, its parents, divisions,
subsidiaries, and affiliated entities, and each of their respective current and
former shareholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Executive now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever occurring or existing at any time up to and including
the date on which Executive signs this Agreement, including, but not limited to,
any claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability or other discrimination or harassment under the
Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law.

2



--------------------------------------------------------------------------------



 



6. The release of claims contained in Paragraph 5 will not apply to any rights
or claims that cannot be released by Executive as a matter of law, and it shall
not in any way affect or impair Executive’s right to be indemnified by the
Company to the fullest extent permitted by any statute, law, or the Indemnity
Agreement of January 14, 2004 between the Company and Executive which remains in
full force and effect and covers Executive’s ongoing services as a member of the
Board (including but not limited to indemnification with respect to that certain
litigation: In re Immersion Corporation Initial Public Offering Securities
Litigation, No. Civ. 01-9975 (S.D.N.Y.), related to In re Initial Public
Offering Securities Litigation, No. 21 MC 92 (S.D.N.Y.)).
7. Executive acknowledges that he has read section 1542 of the Civil Code of the
State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.
8. Executive acknowledges and agrees that he shall continue to be bound by and
comply with the terms of any proprietary rights, assignment of inventions and/or
confidentiality agreements between the Company and Executive. Promptly following
the Resignation Date, except as provided in Paragraph 4(c), Executive will
return to the Company, in good working condition, all Company property and
equipment that is in Executive’s possession or control, including, but not
limited to, any files, records, computers, computer equipment, cell phones,
credit cards, keys, programs, manuals, business plans, financial records, and
all documents (and any copies thereof) that Executive prepared or received in
the course of his employment with the Company.
9. Executive agrees that he will not, at any time in the future, make any
critical or disparaging statements about the Company, its products or its
employees, unless such statements are made truthfully in response to a subpoena
or other legal process.
10. Executive agrees that for a period of two years following the Resignation
Date, he will not, on behalf of himself or any other person or entity, directly
or indirectly solicit any employee of the Company to terminate his/her
employment with the Company.
11. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.
12. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.

3



--------------------------------------------------------------------------------



 



13. Notwithstanding anything under this Agreement to the contrary, no amount
payable pursuant to this Agreement on account of Executive’s termination of
employment with the Company which constitutes a “deferral of compensation”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
14. The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes incurred by Executive on compensation
paid or provided to Executive pursuant to this Agreement.
15. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of the Plan, any stock
option agreements between the parties, any agreements described in Paragraphs 6
or 8, and any agreements concerning insider trading or other Company securities
issues, all of which agreements shall remain in full force and effect. Except as
expressly provided herein, the Employment Agreement is hereby terminated and of
no further force or effect. This Agreement may not be modified or amended except
by a document signed by an authorized officer of the Company and Executive.
EXECUTIVE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
BENEFITS DESCRIBED IN PARAGRAPH 4.

4



--------------------------------------------------------------------------------



 



         

 Dated: April 24, 2008

/s/ Victor Viegas
 
Victor Viegas
     
 
       
 Dated: April      , 2008 
IMMERSION CORPORATION
       

BY:  /s/ Jack L Saltich  
 
     

5